FILED
                              NOT FOR PUBLICATION                           JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ATM MAGFOOR RAHMAN SARKAR;                       No. 09-74106
et al.,
                                                 Agency Nos. A070-952-103
               Petitioners,                                  A070-952-104
                                                             A070-952-105
  v.                                                         A070-952-106
                                                             A070-952-107
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Atm Magfoor Rahman Sarkar and his family, natives and citizens of

Bangladesh, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law and for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791–92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen because they presented insufficient evidence to establish prejudice from the

alleged ineffective assistance of their former counsel. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (presumption of prejudice rebutted

where petitioner has not demonstrated plausible grounds of relief).

      PETITION FOR REVIEW DENIED.




                                         2                                     09-74106